 



Exhibit 10.30

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 2nd
day of February 2004 (the “Effective Date”), by and between General Nutrition
Centers, Inc., a Delaware corporation (the “Company”), and Margaret Peet (the
“Executive”).

     WHEREAS, the Company desires to employ Executive on the terms and subject
to the conditions set forth herein and the Executive has agreed to be so
employed.

     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

     1. Employment of Executive; Duties.

          1.1 Title. During the “Employment Period” (as defined in Section 2
hereof), the Executive shall serve as Senior Vice President, National Sales
Director of the Company. The Executive shall have the normal duties,
responsibilities and authority commensurate with such positions.

          1.2 Duties. During the Employment Period, the Executive shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities of his positions and shall render such services on the terms
set forth herein. In addition, the Executive shall have such other executive and
managerial powers and duties as may reasonably be assigned to him, commensurate
with his serving as Senior Vice President, National Sales Director. Except for
sick leave, reasonable vacations, and excused leaves of absence, the Executive
shall, throughout the Employment Period, devote substantially all his working
time, attention, knowledge and skills faithfully and to the best of his ability,
to the duties and responsibilities of his positions in furtherance of the
business affairs and activities of the Company, and its subsidiaries and
affiliates and, except where the Company provides its written consent otherwise,
shall maintain his principal residence within 75 miles of the principal office
of the Company as of the Effective Date. The Executive shall at all times be
subject to, observe and carry out such rules, regulations, policies, directions,
and restrictions as the Board may from time to time reasonably establish for
senior executive officers of the Company.

     2. Term of Employment.

          2.1 Employment Period. The employment of the Executive hereunder shall
continue until the later to occur of (i) December 31, 2005, or (ii) the
applicable expiration date of any extension of this Agreement as provided in
Section 2.2 hereof, unless terminated earlier in accordance with the provisions
of this Agreement (the “Employment Period”).

          2.2 Extension. On October 31, 2004, and on each October 31st
thereafter, the Employment Period shall be extended for an additional one-year
period unless the

 



--------------------------------------------------------------------------------



 



Company or the Executive notifies the other in writing at least 30 days prior to
such date of its or his election, in its or his sole discretion, not to extend
the Employment Period.

     3. Compensation and General Benefits.

          3.1 Base Salary.

               (a) During the Employment Period, the Company agrees to pay to
the Executive an annual base salary in an amount equal to $275,000 (such base
salary, as adjusted from time to time pursuant to Section 3.1(b), is referred to
herein as the “Base Salary”). The Executive’s Base Salary, less amounts required
to be withheld under applicable law, shall be payable in equal installments in
accordance with the practice of the Company in effect from time to time for the
payment of salaries to officers of the Company, but in no event less frequently
than monthly.

               (b) The Board of Directors of the Company (the “Board”) or the
Compensation Committee established by the Board (the “Compensation Committee”)
shall review the Executive’s performance on an annual basis and, based on such
review, may increase Executive’s Base Salary, as it, acting in its sole
discretion, shall determine to be reasonable and appropriate.

          3.2 Bonus. With respect to the 2004 calendar year and with respect to
each calendar year that commences during the Employment Period, the Executive
shall be eligible to receive from the Company an annual performance bonus (the
“Annual Bonus”) in an amount to be determined by the Compensation Committee in
the exercise of its discretion for the applicable year. Any Annual Bonus earned
shall be payable in full within forty-five (45) days following the determination
of the amount thereof and in accordance with the Company’s normal payroll
practices and procedures. Any Annual Bonus payable under this Section 3.2 shall
not be payable unless the Executive is employed by the Company on the last day
of the period to which such Annual Bonus relates. In January 2004, the Company
shall pay to Executive a sign-on bonus in the amount of $35,000; such amount to
be repaid in the event Executive voluntarily terminates employment during 2004.

          3.3 Expenses. During the Employment Period, in addition to any amounts
to which the Executive may be entitled pursuant to the other provisions of this
Section 3.3 or elsewhere herein, the Executive shall be entitled to receive
prompt reimbursement from the Company for all reasonable and necessary expenses
incurred by him in performing his duties hereunder on behalf of the Company,
subject to, and consistent with, the Company’s policies for expense payment and
reimbursement, in effect from time to time. In addition, during the Employment
Period the Company will annually pay for two (2) round trip business class plane
tickets for home visits to the United Kingdom for Executive, her spouse and
children. The Company will also pay the necessary expenses for processing
Executive’s H-1B Visa request, with such services performed by a Company
selected law firm. The Company will also pay for Executive’s tax preparation
during the Employment Period, with such services performed by a Company selected
tax preparer. From January 2004 to July 2004 the Company will pay to Executive a
Housing Goods and Services Allowance in the amount of $30,000; paid $5,000 per
month. From January 2005 to December 2006, the Company will pay to Executive a
Housing

2



--------------------------------------------------------------------------------



 



Goods and Services Allowance in the amount of $21,000; paid $5,250 quarterly. In
addition, if Executive moves from her current temporary housing to more
permanent housing before July 1, 2005, then the expenses of such move shall be
reimbursed pursuant to the Company’s normal relocation policy

          3.4 Fringe Benefits. During the Employment Period, in addition to any
amounts to which the Executive may be entitled pursuant to the other provisions
of this Section 3 or elsewhere herein, the Executive shall be entitled to
participate in, and to receive benefits under, any benefit plans, arrangements
or policies made available by the Company to its executives and key management
employees generally, subject to and on a basis consistent with the terms,
conditions and overall administration of each such plan, arrangement or policy.
The award of any additional fringe benefits under this Section 3.4 shall be
separate and distinct from the right of the Executive to receive the Annual
Bonus payment from the Company described in Section 3.2.

          3.5 Stock Options. Subject to Section 4 below and the approval of the
Compensation Committee, Executive shall be eligible to participate in and be
granted awards under the General Nutrition Centers, Inc. 2003 Omnibus Stock
Incentive Plan (the “Plan”).

     4. Termination.

          4.1 General. The employment of the Executive hereunder (and the
Employment Period) shall terminate as provided in Section 2, unless earlier
terminated in accordance with the provisions of this Section 4.

          4.2 Death or Disability of the Executive.

               (a) The employment of the Executive hereunder (and the Employment
Period) shall terminate upon (i) the death of the Executive, and (ii) at the
option of the Company, upon not less than fifteen (15) days’ prior written
notice to the Executive or his personal representative or guardian, if the
Executive suffers a “Total Disability” (as defined in Section 4.2(b) below).
Upon termination for death or Total Disability, the Company shall pay to the
Executive, guardian or personal representative, as the case may be (reduced by
any benefits paid or payable to the Executive, his beneficiaries or estate under
any Company-sponsored disability benefit plan program or policy for the period
following such date of termination), (i) the Executive’s current Base Salary for
the remainder of the Employment Period (without giving effect to any further
extensions pursuant to Section 2.2 hereof) and (ii) subject to the discretion of
the Compensation Committee, a prorated share of the Annual Bonus pursuant to
Section 3.2 hereof (based on the period of actual employment) that the Executive
would have been entitled to had he worked the full year during which the
termination occurred, provided that bonus targets are met for the year of such
termination. The bonus shall be payable in full within forty-five (45) days
following the determination of the amount thereof and in accordance with the
Company’s normal payroll practices and procedures.

               (b) For purposes of this Agreement, “Total Disability” shall mean
(i) if the Executive is subject to a legal decree of incompetency (the date of
such decree being deemed the date on which such disability occurred), (ii) the
written determination by a

3



--------------------------------------------------------------------------------



 



physician selected by the Company that, because of a medically determinable
disease, injury or other physical or mental disability, the Executive is unable
substantially to perform, with or without reasonable accommodation, the material
duties of the Executive required hereby, and that such disability has lasted for
one hundred twenty days (120) days during the immediately preceding twelve
(12) month period or is, as of the date of determination, reasonably expected to
last six (6) months or longer after the date of determination, in each case
based upon medically available reliable information, or (iii) Executive’s
qualifying for benefits under the Company’s long-term disability coverage, if
any.

               (c) In conjunction with determining mental and/or physical
disability for purposes of this Agreement, the Executive hereby consents to
(i) any examinations that the Compensation Committee determines are relevant to
a determination of whether he is mentally and/or physically disabled, or
required by the Company physician, (ii) furnish such medical information as may
be reasonably requested, and (iii) waive any applicable physician patient
privilege that may arise because of such examination.

               (d) With respect to outstanding stock options and other equity
based awards held by the Executive as of the date of termination, (i) any such
options that are not vested or exercisable as of such date of termination shall
immediately expire and any such equity based awards that are not vested as of
such date of termination shall immediately be forfeited, and (ii) any such
options that are vested and exercisable as of such date of termination shall
expire immediately following the expiration of the one hundred eighty (180) day
period following such date of termination.

               (e) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination (or issued pursuant to
the exercise of options following such date of termination pursuant to
Section 4.2(d) hereof), for the two hundred seventy (270) day period following
such date of termination, the Company (or its designee) shall have the right to
purchase from the Executive or his beneficiary, as applicable, and the Executive
or his beneficiary hereby agrees to sell any or all such shares to the Company
(or the Company’s designee) for an amount equal to the product of (x) the per
share current fair market value of a share of Common Stock (as determined by the
Board in good faith) and (y) the number of shares so purchased.

          4.3 Termination by the Company Without Cause or Resignation by the
Executive For Good Reason.

               (a) The Company may terminate Executive’s employment without
“Cause” (as defined below), and thereby terminate Executive’s employment (and
the Employment Period) under this Agreement at any time upon not less than
thirty (30) days’ prior written notice.

               (b) The Executive may resign, and thereby terminate his
employment (and the Employment Period), at any time for “Good Reason” (as
defined below), upon not less than thirty (30) days’ prior written notice to the
Company specifying in reasonable detail the reason therefore; provided, however,
that the Company shall have a reasonable

4



--------------------------------------------------------------------------------



 



opportunity to cure any such “Good Reason ” (to the extent possible) within
thirty (30) days after the Company’s receipt of such notice.

               (c) In the event the Executive’s employment is terminated (i) by
the Company without “Cause,” or (ii) by the Executive for “Good Reason” then,
subject to Section 4.3(d) hereof, the following provisions shall apply:

                    (i) The Company shall continue to pay the Executive the Base
Salary to which the Executive would have been entitled pursuant to Section 3.1
hereof (at the Base Salary rate during the year of termination) had the
Executive remained in the employ of the Company until the expiration of the
Employment Period without giving effect to any further extensions pursuant to
Section 2.2 hereof, with all such amounts payable in accordance with the
Company’s payroll system in the same manner and at the same time as though the
Executive remained employed by the Company. In addition, if Executive’s
employment is terminated pursuant to Section 4.2 or 4.3 hereof prior to
December 31, 2005, then the Company will reimburse Executive for relocation of
Executive and her immediate family back to the United Kingdom pursuant to the
Company’s normal relocation policy.

                    (ii) If such termination occurs upon or within six
(6) months following a Change of Control (as defined below), the Company shall
continue to pay the Executive the Base Salary to which the Executive would have
been entitled pursuant to Section 3.1 hereof (at the Base Salary rate during the
year of termination) for a two (2) year period following such date of
termination, with all such amounts payable in accordance with the Company’s
payroll system in the same manner and at the same time as though the Executive
remained employed by the Company, subject to Section 4.3(c)(vii) hereof.

                    (iii) Subject to the discretion of the Compensation
Committee, the Company shall pay to the Executive a prorated share of the Annual
Bonus pursuant to Section 3.2 hereof (based on the period of actual employment)
that the Executive would have been entitled to had he worked the full year
during which the termination occurred, provided that bonus targets are met for
the year of such termination. The bonus shall be payable in full within
forty-five (45) days following the determination of the amount thereof and in
accordance with the Company’s normal payroll practices and procedures, subject
to Section 4.3(c)(vii) hereof.

                    (iv) Unless prohibited by law or, with respect to any
insured benefit, the terms of the applicable insurance contract, the Executive
shall continue to participate in, and be covered under, the Company’s group
life, disability, sickness, accident and health insurance programs on the same
basis as other executives of the Company (A) through the expiration of the
Employment Period, or, (B) in the event that Executive’s Base Salary is being
paid pursuant to clause (ii) of this Section 4.3(c), for the two (2) year period
the Executive is entitled to such payment, without giving effect to any further
extensions pursuant to Section 2.2 hereof.

                    (v) With respect to outstanding options and other equity
based awards held by the Executive as of the date of termination, (x) any such
options that are not vested or exercisable as of such date of termination shall
immediately expire and any such

5



--------------------------------------------------------------------------------



 



equity based awards that are not vested as of such date of termination shall
immediately be forfeited, and (y) any such options that are vested and
exercisable as of such date of termination shall expire immediately following
the expiration of the ninety (90)-day period following such date of termination.

                    (vi) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination (or issued pursuant to
the exercise of options following such date of termination pursuant to
Section 4.3(c)(v) hereof), for the one hundred eighty (180)-day period following
such date of termination, the Company (or its designee) shall have the right to
purchase from the Executive and the Executive hereby agrees to sell any or all
such shares to the Company (or the Company’s designee) for an amount equal to
the product of (x) the per share current fair market value of a share of Common
Stock (as determined by the Board in good faith) and (y) the number of shares so
purchased.

                    (vii) With respect to the amounts payable to the Executive
under clauses (ii) and (iii) of this Section 4.3 following a Change of Control,
the Executive may elect to receive the present value of such amounts in a lump
sum based on a present value discount rate equal to six percent (6%) per year.
Such election must be made in writing by the Executive within fifteen (15) days
of his date of termination.

               (d) The Executive agrees to release the Company and its
respective Affiliates, officers, directors, stockholders, employees, agents,
representatives, and successors from and against any and all claims that the
Executive may have against any such person relating to the Executive’s
employment by the Company and the termination thereof, such release to be in
form and substance reasonably satisfactory to the Company.

               (e) Anything in this Agreement to the contrary notwithstanding,
if it shall be determined that any payment, vesting, distribution, or transfer
by the Company or any successor, or any Affiliate of the foregoing or by any
other person or that any other event occurring with respect to the Executive and
the Company for the Executive’s benefit, whether paid or payable or distributed
or distributable under the terms of this Agreement or otherwise (including under
any employee benefit plan) (a “Payment”) would be subject to or result in the
imposition of the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (and any regulations issued thereunder, any successor
provision, and any similar provision of state or local income tax law)
(collectively, the “Excise Tax”), then the amount of the Payment shall be
reduced to the highest amount that may be paid by the Company or other entity
without subjecting such Payment to the Excise Tax (the “Payment Reduction”). The
Executive shall have the right, in his sole discretion, to designate those
payments or benefits that shall be reduced or eliminated under the Payment
Reduction to avoid the imposition of the Excise Tax.

                    (i) Subject to the provisions of Section 4.3(e)(ii), all
determinations required to be made under this Section 4.3(e), including whether
and when a Payment is subject to Section 4999 and the assumptions to be utilized
in arriving at such determination and in determining an appropriate Payment
Reduction, shall be made by PricewaterhouseCoopers LLP, or any other nationally
recognized accounting firm that shall be the Company’s outside auditors at the
time of such determination (the “Accounting Firm”),

6



--------------------------------------------------------------------------------



 



which Accounting Firm shall provide detailed supporting calculations to the
Executive and the Company within fifteen (15) business days of the receipt of
notice from the Company or the Executive that there will be a Payment that the
person giving notice believes may be subject to the Excise Tax. All fees and
expenses of the Accounting Firm shall be borne by the Company. Any determination
by the Accounting Firm shall be binding upon the Company and the Executive in
determining whether a Payment Reduction is required and the amount thereof
(subject to Sections 4.3(e)(ii) and (iii)), in the absence of material
mathematical or legal error.

                    (ii) As a result of uncertainty in the application of
Section 4999 that may exist at the time of the initial determination by the
Accounting Firm, it may be possible that in making the calculations required to
be made hereunder, the Accounting Firm shall determine that a Payment Reduction
need not be made that properly should be made (an “Overpayment”) or that a
Payment Reduction not properly needed to be made should be made (an
“Underpayment”). If, within seventy-five (75) days after the Accounting Firm’s
initial determination under the preceding clause (i), the Accounting Firm shall
determine that an Overpayment was made, any such Overpayment shall be treated
for all purposes, to the extent practicable and subject to applicable law, as a
loan to the Executive with interest at the applicable Federal rate provided for
in Section 1274(d) of the Code and shall be repaid by the Executive to the
Company within thirty-five (35) days after the Executive receives notice of the
Accounting Firm’s determination; provided, however, that the amount to be repaid
by the Executive to the Company either as a loan or otherwise as a lump sum
payment (where a loan is not practicable or permitted by law) shall be reduced
to the extent that any portion of the Overpayment to be repaid will not be
offset by a corresponding reduction in tax by reason of such repayment of the
Overpayment. If the Accounting Firm shall determine that an Underpayment was
made, any such Underpayment shall be due and payable by the Company to the
Executive within thirty-five (35) days after the Company receives notice of the
Accounting Firm’s determination.

                    (iii) The Executive shall give written notice to the Company
of any claim by the IRS that, if successful, would require the payment by the
Executive of an Excise Tax, such notice to be provided within fifteen (15) days
after the Executive shall have received written notice of such claim. The
Executive shall cooperate with the Company in determining whether to contest or
pay such claim and shall not pay such claim without the written consent of the
Company, which shall not be unreasonably withheld, conditioned or delayed.

                    (iv) This Section 4.3(e) shall remain in full force and
effect following the termination of the Executive’s employment for any reason
until the expiration of the statute of limitations on the assessment of taxes
applicable to the Executive for all periods in which the Executive may incur a
liability for taxes (including Excise Taxes), interest or penalties arising out
of the operation of this Agreement.

               (f) For purposes of this Agreement, the Executive would be
entitled to terminate his employment for “Good Reason” if without the
Executive’s prior written consent:

7



--------------------------------------------------------------------------------



 



                    (i) The Company fails to comply with any material obligation
imposed by this Agreement;

                    (ii) The Company assigns to the Executive duties or
responsibilities that are materially inconsistent with the Executive’s
positions, duties, responsibilities, titles and offices in effect on the
Effective Date;

                    (iii) The Company effects a reduction in the Executive’s
Base Salary; or

                    (iv) The Company requires the Executive to be based
(excluding regular travel responsibilities) at any office or location more than
75 miles from the principal office of the Company on the Effective Date.

                    (g) For purposes of this Agreement, “Cause” means the
occurrence of any one or more of the following events:

                    (i) a material failure by the Executive to comply with any
material obligation imposed by this Agreement (including, without limitation,
any violation of Sections 5.1 or 5.2 hereof);

                    (ii) the Executive’s being convicted of, or pleading guilty
or nolo contendere to, or being indicted for any felony;

                    (iii) theft, embezzlement, or fraud by the Executive in
connection with the performance of his duties hereunder;

                    (iv) the Executive’s engaging in any activity that gives
rise to a material conflict of interest with the Company that is not be cured
following ten (10) days’ written notice and a demand to cure such conflict; or

                    (v) the misappropriation by the Executive of any material
business opportunity of the Company.

               (h) For purposes of this Agreement, “Change of Control” shall be
defined as set forth in Exhibit A, which is attached hereto.

          4.4 Termination For Cause and Voluntary Resignation Other Than For
Good Reason.

               (a) The Company may, upon action of the Board, terminate the
employment of the Executive (and the Employment Period) at any time for “Cause”
and the Executive may voluntarily resign and thereby terminate his employment
(and the Employment Period) under this Agreement at any time upon not less than
thirty (30) days’ prior written notice. Upon termination by the Company for
Cause or resignation by the Executive other than for Good Reason, the following
provisions shall apply:

8



--------------------------------------------------------------------------------



 



               (b) The Executive shall be entitled to receive all amounts of
earned but unpaid Base Salary and benefits accrued through the date of such
termination. Except as provided below, all other rights of the Executive (and
all obligations of the Company) hereunder shall terminate as of the date of such
termination.

               (c) With respect to outstanding options and other equity based
awards held by the Executive as of the date of termination, (i) any such options
that are not vested or exercisable as of such date of termination shall
immediately expire and any such equity based awards that are not vested as of
such date of termination shall immediately be forfeited, and (ii) any such
options that are vested and exercisable as of such date of termination shall
expire immediately following the expiration of the ninety (90)-day period
following such date of termination.

               (d) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination (or issued pursuant to
the exercise of options following such date of termination pursuant to
Section 4.4(c) hereof), for the one hundred eighty (180)-day period following
such date of termination, the Company (or its designee) shall have the right to
purchase from the Executive and the Executive hereby agrees to sell any or all
such shares to the Company (or the Company’s designee) for an amount equal to
the product of (x) the per share current fair market value of a share of Common
Stock (as determined by the Board in good faith) and (y) the number of shares so
purchased.

               (e) Before the Company may terminate the Executive for Cause
pursuant to Section 4.4(a) above, the Board shall deliver to the Executive a
written notice of the Company’s intent to terminate the Executive for Cause, and
the Executive shall have been given a reasonable opportunity to cure any such
acts or omissions (which are susceptible of cure as reasonably determined by the
Board) within thirty (30) days after the Executive’s receipt of such notice.

     5. Confidentiality and Non-Competition.

          5.1 Confidentiality; Intellectual Property.

               (a) The Executive recognizes that the Company’s business
interests require a confidential relationship between the Company and the
Executive and the fullest practical protection and confidential treatment of all
“Trade Secrets or Confidential or Proprietary Information” (as defined in
Section 5.3 hereof). Accordingly, the Executive agrees that, except as required
by law or court order, the Executive will keep confidential and will not
disclose to anyone (other than the Company or any Persons designated by the
Company), or publish, utter, exploit, make use of (or aid others in publishing,
uttering, exploiting or using), or otherwise “Misappropriate” (as defined in
Section 5.3 hereof) any Trade Secrets or Confidential or Proprietary Information
at any time. The Executive’s obligations hereunder shall continue during the
Employment Period and thereafter for so long as such Trade Secrets or
Confidential or Proprietary Information remain Trade Secrets or Confidential or
Proprietary Information.

               (b) The Executive acknowledges and agrees that:

9



--------------------------------------------------------------------------------



 



                    (i) the Executive occupies a unique position within the
Company, and he is and will be intimately involved in the development and/or
implementation of Trade Secrets or Confidential or Proprietary Information;

                    (ii) in the event the Executive breaches Section 5.1 hereof
with respect to any Trade Secrets or Confidential or Proprietary Information,
such breach shall be deemed to be a Misappropriation of such Trade Secrets or
Confidential or Proprietary Information; and

                    (iii) any Misappropriation of Trade Secrets or Confidential
or Proprietary Information will result in immediate and irreparable harm to the
Company.

               (c) The Executive acknowledges and agrees that all ideas,
inventions, marketing, sales and business plans, formulae, designs, pricing,
studies, programs, reviews and related materials, strategies and products,
whether domestic or foreign, developed by him during the Employment Period,
including, without limitation, any process, operation, technique, product,
improvement or development which may be patentable or copyrightable, are and
will be the property of the Company, and that he will do, at the Company’s
request and cost, whatever is reasonably necessary to secure the rights thereto
by patent, copyright or otherwise to the Company.

               (d) Upon termination or expiration of the Employment Period and
at any other time upon request, the Executive further agrees to surrender to the
Company all documents, writings, notes, business, marketing or strategic plans,
financial information, customer, distributor and supplier lists, manuals,
illustrations, models, and other such materials (collectively, “Company
Documents”) produced by the Executive or coming into his possession by or
through employment with the Company during the Employment Period, within the
scope of such employment, and agrees that all Company Documents are at all times
the Company’s property, provided that the Executive may maintain a copy of any
Company Documents that are not Trade Secrets or Confidential or Proprietary
Information.

               (e) During the Employment Period, the Executive represents and
agrees that he will not use or disclose any confidential or proprietary
information or trade secrets of others, including but not limited to former
employers, and that he will not bring onto the premises of the Company such
confidential or proprietary information or trade secrets of such others, unless
consented to in writing by said others, and then only with the prior written
authorization of the Company.

          5.2 Noncompetition and Nonsolicitation. During the Employment Period
and until the end of the Restricted Period (as defined below), the Executive
agrees that the Executive will not, directly or indirectly, on the Executive’s
own behalf or as a partner, owner, officer, director, stockholder, member,
employee, agent or consultant of any other Person within the United States of
America or in any other country or territory in which the businesses of the
Company are conducted:

10



--------------------------------------------------------------------------------



 



               (a) own, manage, operate, control, be employed by, provide
services as a consultant to, or participate in the ownership, management,
operation, or control of, any enterprise that engages in, owns or operates
businesses that market, sell, distribute, manufacture or otherwise are involved
in the nutritional supplements industry.

               (b) solicit, hire, or otherwise attempt to establish for any
Person, any employment, agency, consulting or other business relationship with
any Person who is or was an employee of the Company or any of its Affiliates.

               (c) The parties hereto acknowledge and agree that,
notwithstanding anything in Section 5.2(a) hereof, (x) the Executive may own or
hold, solely as passive investments, securities of Persons engaged in any
business that would otherwise be included in Section 5.2(a) as long as with
respect to each such investment, the securities held by the Executive do not
exceed five percent (5%) of the outstanding securities of such Person and, such
securities are publicly traded and registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); and (y) the Executive may
serve on the board of directors (or other comparable position) or as an officer
of any entity at the request of the Board; provided, however, that in the case
of investments otherwise permitted under clause (x) above, the Executive shall
not be permitted to, directly or indirectly, participate in, or attempt to
influence, the management, direction or policies of (other than through the
exercise of any voting rights held by the Executive in connection with such
securities), or lend his name to, any such Person.

               (d) The Executive acknowledges and agrees that, for purposes of
this Section 5.2, an act by his spouse, ancestor, lineal descendant, lineal
descendant’s spouse, sibling, or other member of his immediate family will be
treated as an indirect act by the Executive.

          5.3 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

               (a) An “Affiliate” of any Person shall mean any other Person,
whether now or hereafter existing, directly or indirectly controlling or
controlled by, or under direct or indirect common control with, such specified
Person. For purposes hereof, “control” or any other form thereof, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

               (b) “Misappropriate”, or any form thereof, means:

                    (i) the acquisition of any Trade Secret or Confidential or
Proprietary Information by a Person who knows or has reason to know that the
Trade Secret or Confidential or Proprietary Information was acquired by theft,
bribery, misrepresentation, breach or inducement of a breach of a duty to
maintain secrecy, or espionage through electronic or other means (each, an
“Improper Means”); or

                    (ii) the disclosure or use of any Trade Secret or
Confidential or Proprietary Information without the express consent of the
Company by a

11



--------------------------------------------------------------------------------



 



Person who (x) used Improper Means to acquire knowledge of the Trade Secret or
Confidential or Proprietary Information; or (y) at the time of disclosure or
use, knew or had reason to know that his or her knowledge of the Trade Secret or
Confidential or Proprietary Information was (i) derived from or through a Person
who had utilized Improper Means to acquire it, (ii) acquired under circumstances
giving rise to a duty to maintain its secrecy or limit its use, or (iii) derived
from or through a Person who owed a duty to the Company to maintain its secrecy
or limit its use; or (z) before a material change of his or her position, knew
or had reason to know that it was a Trade Secret or Confidential or Proprietary
Information and that knowledge of it had been acquired by accident or mistake.

               (c) “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, business trust,
joint-stock company, estate, trust, unincorporated organization, or government
or other agency or political subdivision thereof, or any other legal or
commercial entity.

               (d) “Restricted Period” shall mean the longer of (i) the first
anniversary of the date of termination of employment or (ii) the period during
which the Executive is receiving payments from the Company pursuant to Section 4
hereof.

               (e) “Trade Secrets or Confidential or Proprietary Information”
shall mean:

                    (i) any and all information, formulae, patterns,
compilations, programs, devices, methods, techniques, processes, know how, plans
(marketing, business, strategic or otherwise), arrangements, pricing and other
data (collectively, “Information”) that (a) derives independent economic value,
actual or potential, from not being generally known to the public or to other
Persons who can obtain economic value from its disclosure or use, and (b) is the
subject of efforts by the Company that are reasonable under the circumstances to
maintain its secrecy; or

                    (ii) any and all other Information (i) unique to the Company
which has a significant business purpose and is not known or generally available
from sources outside of such Persons or typical of industry practice, or
(ii) the disclosure of which would have a material adverse effect on the
business of the Company.

          5.4 Remedies. The Executive acknowledges and agrees that if the
Executive breaches any of the provisions of Section 5 hereof, the Company may
suffer immediate and irreparable harm for which monetary damages alone will not
be a sufficient remedy, and that, in addition to all other remedies that the
Company may have, the Company shall be entitled to seek injunctive relief,
specific performance or any other form of equitable relief to remedy a breach or
threatened breach of this Agreement (including, without limitation, any actual
or threatened Misappropriation) by the Executive and to enforce the provisions
of this Agreement. The Executive and the Company each agrees (i) to submit to
the jurisdiction of any competent court where the Company may choose to seek
equitable relief, (ii) to waive any and all defenses the Executive may have on
the grounds of lack of jurisdiction of such court; and (iii) that neither party
shall be required to post any bond, undertaking, or other financial deposit or
guarantee in seeking or obtaining such equitable relief. The existence of this
right shall not

12



--------------------------------------------------------------------------------



 



preclude or otherwise limit the applicability or exercise of any other rights
and remedies which the Company may have at law or in equity.

          5.5 Interpretation; Severability.

               (a) The Executive has carefully considered the possible effects
on the Executive of the covenants not to compete, the confidentiality
provisions, and the other obligations contained in this Agreement, and the
Executive recognizes that the Company has made every effort to limit the
restrictions placed upon the Executive to those that are reasonable and
necessary to protect the Company’s legitimate business interests.

               (b) The Executive acknowledges and agrees that the restrictive
covenants set forth in this Agreement are reasonable and necessary in order to
protect the Company’s valid business interests. It is the intention of the
parties hereto that the covenants, provisions and agreements contained herein
shall be enforceable to the fullest extent allowed by law. If any covenant,
provision, or agreement contained herein is found by a court having jurisdiction
to be unreasonable in duration, scope or character of restrictions, or otherwise
to be unenforceable, such covenant, provision or agreement shall not be rendered
unenforceable thereby, but rather the duration, scope or character of
restrictions of such covenant, provision or agreement shall be deemed reduced or
modified with retroactive effect to render such covenant, provision or agreement
reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the Company shall have
any and all rights under applicable statutes or common law to enforce its rights
with respect to any and all Trade Secrets or Confidential or Proprietary
Information or unfair competition by the Executive.

     6. Miscellaneous.

          6.1 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 5.4 TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF AS SPECIFIED IN THIS AGREEMENT, ANY DISPUTE
BETWEEN THE PARTIES HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT
OF DAMAGES, THE NATURE OF THE EXECUTIVE’S TERMINATION OR THE CALCULATION OF ANY
BONUS OR OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED IN ACCORDANCE WITH THE
PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION, PROVIDED, HOWEVER, THAT THE
PARTIES AGREE THAT ANY ARBITRATOR OR ARBITRATORS SELECTED OR APPOINTED TO HEAR
THE ARBITRATION SHALL BE EITHER A RETIRED JUDGE OF THE CIRCUIT OR APPELLATE
COURTS OF NEW YORK OR A PRACTICING ATTORNEY WITH AT LEAST

13



--------------------------------------------------------------------------------



 



FIFTEEN (15) YEARS OF EXPERIENCE IN MATTERS REASONABLY RELATED TO THE ISSUE OR
ISSUES IN DISPUTE. ANY RESULTING HEARING SHALL BE HELD IN THE NEW YORK AREA. THE
RESOLUTION OF ANY DISPUTE ACHIEVED THROUGH SUCH ARBITRATION SHALL BE BINDING AND
ENFORCEABLE BY A COURT OF COMPETENT JURISDICTION. COSTS AND FEES INCURRED IN
CONNECTION WITH SUCH ARBITRATION SHALL BE BORNE BY THE PARTIES AS DETERMINED BY
THE ARBITRATION.

          6.2 Entire Agreement; Waiver. This Agreement contains the entire
agreement between the Executive and the Company with respect to the subject
matter hereof, and supersedes any and all prior understandings or agreements,
whether written or oral. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. No delay on the part of any party to this
Agreement in exercising any right or privilege provided hereunder or by law
shall impair, prejudice or constitute a waiver of such right or privilege.

          6.3 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of New York, without regard to principles of
conflict of laws.

          6.4 Successors and Assigns; Binding Agreement. The rights and
obligations of the parties under this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation, or sale of all or
substantially all of such Person’s assets or equity interests.

          6.5 Representation by Counsel. Each of the parties hereto acknowledges
that (i) it or he has read this Agreement in its entirety and understands all of
its terms and conditions, (ii) it or he has had the opportunity to consult with
any individuals of its or his choice regarding its or his agreement to the
provisions contained herein, including legal counsel of its or his choice, and
any decision not to was his or its alone, and (iii) it or he is entering into
this Agreement of its or his own free will, without coercion from any source.

          6.6 Interpretation. The parties and their respective legal counsel
actively participated in the negotiation and drafting of this Agreement, and in
the event of any ambiguity or mistake herein, or any dispute among the parties
with respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that he, it, or
his or its counsel was the drafter thereof.

          6.7 Survival. The provisions of Sections 5 and 6 hereof shall survive
the termination of this Agreement.

14



--------------------------------------------------------------------------------



 



          6.8 Notices. All notices and communications hereunder shall be in
writing and shall be deemed properly given and effective when received, if sent
by facsimile or telecopy, or by postage prepaid by registered or certified mail,
return receipt requested, or by other delivery service which provides evidence
of delivery, as follows:

     

  If to the Company, to:  

  General Nutrition Centers, Inc.

  300 Sixth Avenue

  Pittsburgh, PA 15222

  Attn: Board of Directors

     with a copy (which shall not constitute notice) to:

     

  Skadden, Arps, Slate, Meagher & Flom LLP

  300 South Grand Avenue, Suite 3400

  Los Angeles, California 90071-3144

  Attention: Jeffrey Cohen, Esq.

  Telephone: (213) 687-5000

  Facsimile: (213) 687-5600
 
   

  If to the Executive, to:
 
   

  Margaret Peet

  General Nutrition Center

  300 Sixth Avenue

  Pittsburgh, PA 15222

or to such other address as one party may provide in writing to the other party
from time to time.

          6.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

          6.10 Captions. Paragraph headings are for convenience only and shall
not be considered a part of this Agreement.

          6.11 No Third Party Beneficiary Rights. Except as otherwise provided
in this Agreement, no entity shall have any right to enforce any provision of
this Agreement, even if indirectly benefited by it.

          6.12 Withholding. Any payments provided for hereunder shall be paid
net of any applicable withholding required under Federal, state or local law and
any additional withholding to which Executive has agreed.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, as of the date first above written.

         
WITNESS/
        ATTEST:   GENERAL NUTRITION CENTERS, INC.
 
       

  By:  /s/ James Sander
 
     

    Name: James Sander

    Title: Senior Vice President
 
            EXECUTIVE
 
        /s/ June Tantalo   /s/Margaret Peet           Margaret Peet

 



--------------------------------------------------------------------------------



 



EXHIBIT A

     “Change of Control” means:

     (1) any event occurs the result of which is that any “Person,” as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of GNC or any successor company, including, without
limitation, through a merger or consolidation or purchase of Voting Stock of
GNC; provided that the Permitted Holders or their Related Parties do not have
the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors; provided further
that the transfer of 100% of the Voting Stock of GNC to a Person that has an
ownership structure identical to that of GNC prior to such transfer, such that
GNC becomes a wholly owned Subsidiary of such Person, shall not be treated as a
Change of Control for purposes of the indenture;

     (2) after an initial public offering of Capital Stock of GNC, during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors, together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of GNC was approved by a vote of a majority of the directors of GNC
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board of Directors then in
office;

     (3) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of GNC and its Subsidiaries taken as a whole to
any Person or group of related Persons other than a Permitted Holder or a
Related Party of a Permitted Holder; or

     (4) the adoption of a plan relating to the liquidation or dissolution of
GNC.

For purposes of this definition, the following terms shall have the meanings set
forth below:

          “Affiliate” of any specified Person means any other Person, directly
or indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

          “Apollo” means Apollo Management V, L.P. and its Affiliates or any
entity controlled

1



--------------------------------------------------------------------------------



 



thereby or any of the partners thereof.

          “Board of Directors” means the Board of Directors of GNC or any
committee thereof duly authorized to act on behalf of such Board.

          “Capital Stock” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in, however designated, equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Permitted Holder” means Apollo.

          “Person” means any individual, corporation, partnership, joint
venture, association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

          “Preferred Stock” as applied to the Capital Stock of any corporation
means Capital Stock of any class or classes, however designated, that is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

          “Related Party” means:

     (1) any controlling stockholder, 80% (or more) owned Subsidiary, or
immediate family member (in the case of an individual) of any Permitted Holder;
or

     (2) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (1).

          “Subsidiary” means, with respect to any specified Person:

          (1) any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

          (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or
(b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

2



--------------------------------------------------------------------------------



 



          “Voting Stock” of an entity means all classes of Capital Stock of such
entity then outstanding and normally entitled to vote in the election of
directors or all interests in such entity with the ability to control the
management or actions of such entity.

3



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

     This First Amendment (the “Amendment”) to that certain Employment Agreement
dated as of February 2, 2004 (the “Employment Agreement”) among Margaret Peet
(the “Executive”) and General Nutrition Centers, Inc., a Delaware corporation
(the “Company”) is entered into as of the 27th day of September 2004 among the
Executive and the Company.

     The Employment Agreement is hereby amended to the extent set forth below,
such amendment to be effective upon the execution hereof by the Company and the
Executive. All other provisions of the Employment shall remain in full force and
effect.

          1. Section 2.2 of the Employment Agreement is hereby amended to read
in its entirety as follows:

     2.2 Extension. On December 15, 2004, and on each December 15th thereafter,
the Employment Period shall be extended for an additional one-year period unless
the Company or the Executive notifies the other in writing prior to such date of
its or his election, in its or his sole discretion, not to extend the Employment
Period.

     IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, as of the date first above written.

          WITNESS/ATTEST:   GENERAL NUTRITION CENTERS, INC.
 
       
/s/ James Sander
  By:  /s/ Louis Mancini
 
          Name: Louis Mancini     Title: President and CEO
 
            EXECUTIVE
 
        /s/ James Sander   /s/ Margaret Peet           Margaret Peet

